13‐4066 (L) 
      Beck Chevrolet v. General Motors 
       
 1                               UNITED STATES COURT OF APPEALS 
 2                                   FOR THE SECOND CIRCUIT 
 3                                             August Term, 2014 
 4               (Argued:  October 6, 2014            Final Submission:  October 7, 2016  
 5                                        Decided:  December 29, 2016) 
 6                                        Docket Nos. 13‐4066, 13‐4310 

 7                                                                           
 8                                         Beck Chevrolet Co., Inc., 
 9                                   Plaintiff–Appellant‐Cross‐Appellee, 

10                                                     v. 

11                                        General Motors LLC, 
12                                 Defendant–Appellee‐Cross‐Appellant. 
13                                                                           
14    Before:          SACK, LIVINGSTON, and LOHIER, Circuit Judges. 

15            The plaintiff, a motor vehicle dealer, appeals from a July 13, 2012, order 

16    granting summary judgment to the defendant, a motor vehicle manufacturer, 

17    and a September 30, 2013, final judgment denying the plaintiffʹs two remaining 

18    claims, both entered by the United States District Court for the Southern District 

19    of New York (Alvin K. Hellerstein, Judge).  We previously concluded that the 

20    plaintiffʹs appeal raised two important questions of unsettled New York law as to 

21    the proper application of sections 463(2)(gg) and 463(2)(ff) of New Yorkʹs 

22    Franchised Motor Vehicle Dealer Act (the ʺDealer Actʺ), and certified those 
                                                                             Nos. 13‐4066, 13‐4310 
                                                                    Beck Chevrolet v. General Motors 

 1    questions to the New York Court of Appeals.  Beck Chevrolet Co., Inc. v. Gen. 

 2    Motors LLC, 787 F.3d 663, 682 (2d Cir. 2015).  The Court of Appeals accepted the 

 3    certification and responded that: (1) the defendantʹs performance standard is 

 4    ʺunreasonableʺ and ʺunfairʺ under Dealer Act section 463(2)(gg) because it fails 

 5    to account for local brand popularity; and (2) a change to a dealerʹs Area of 

 6    Geographic Sales and Service Advantage (ʺAGSSAʺ) constitutes a ʺmodificationʺ 

 7    to the franchise agreement, which is prohibited by Dealer Act section 463(2)(ff) if 

 8    it is ʺunfairʺ and ʺmay substantially and adversely affect the . . . dealerʹs rights, 

 9    obligations, investment or return on investment.ʺ  Beck Chevrolet Co., Inc. v. Gen. 

10    Motors LLC, 27 N.Y.3d 379, 391‐92, 396‐97, 53 N.E.3d 706, 713‐15, 717, 33 N.Y.S.3d 

11    829, 836‐38, 840 (2016) (ʺBeck IIʺ), reargument denied, 27 N.Y.3d 1187, 59 N.E.3d 

12    1208, 38 N.Y.S.3d 96 (2016). 


13          In light of these rulings, we REVERSE the district courtʹs judgment in favor 

14    of the defendant on the plaintiffʹs section 463(2)(gg) claim, VACATE the district 

15    courtʹs judgment in favor of the defendant on the plaintiffʹs section 463(2)(ff) 

16    claim, and REMAND for further proceedings and the entry of judgment. 


17                                            RUSSELL P. MCRORY, Arent Fox LLP, 
18                                            New York, New York, for Plaintiff–
19                                            Appellant‐Cross‐Appellee. 


                                                 2 
       
                                                                            Nos. 13‐4066, 13‐4310 
                                                                   Beck Chevrolet v. General Motors 

 1                                            JAMES C. MCGRATH, Seyfarth Shaw LLP, 
 2                                            Boston, Massachusetts, for Defendant–
 3                                            Appellee‐Cross‐Appellant. 

 4    PER CURIAM: 


 5          This is the second occasion on which we are called upon to address the 

 6    appeal of plaintiff‐appellant Beck Chevrolet Co., Inc. (ʺBeckʺ) from two 

 7    judgments by the United States District Court for the Southern District of New 

 8    York (Alvin K. Hellerstein, Judge) in favor of defendant‐appellee General Motors 

 9    LLC (ʺGMʺ).  The underlying facts and procedural history of this case are set 

10    forth at length in Beck Chevrolet Co., Inc. v. Gen. Motors LLC, 787 F.3d 663, 666‐71 

11    (2d Cir. 2015) (ʺBeck Iʺ).  We repeat them here only insofar as we think it helpful 

12    to the reader in understanding the discussion that follows. 


13          Beck initially appealed from the district courtʹs (1) grant of summary of 

14    judgment for GM on Beckʹs claim seeking monetary relief under section 463(2)(a) 

15    of New Yorkʹs Franchised Motor Vehicle Dealer Act (the ʺDealer Actʺ), codified 

16    at N.Y. VEH. & TRAF. LAW §§ 460‐473; (2) grant of summary judgment for GM on 

17    Beckʹs claim seeking injunctive relief under section 463(2)(ff) of the Dealer Act; 

18    (3) entry of judgment for GM, following a bench trial, on Beckʹs claim seeking 

19    injunctive relief under section 463(2)(gg) of the Dealer Act; and (3) denial of 


                                                3 
       
                                                                                   Nos. 13‐4066, 13‐4310 
                                                                          Beck Chevrolet v. General Motors 

 1    Beckʹs application for costs and attorneyʹs fees.  In our previous opinion in this 

 2    matter, we affirmed the district courtʹs grant of summary judgment dismissing 

 3    Beckʹs section 463(2)(a) claim and its denial of Beckʹs fees application.  Beck I, 787 

 4    F.3d at 678‐79.1  With respect to the district courtʹs disposition of Beckʹs claims 

 5    under sections 463(2)(gg) (prohibiting the ʺuse [of] an unreasonable, arbitrary or 

 6    unfair sales or other performance standard in determining a franchised motor 

 7    vehicle dealerʹs compliance with a franchise agreementʺ) and 463(2)(ff) 

 8    (prescribing limits on the ability of a franchisor to ʺmodify the franchise of a[] 

 9    franchised motor vehicle dealerʺ), however, we determined that ʺNew York state 

10    law is insufficiently developed in these areas to enable us to predict with 

11    confidence how the New York Court of Appeals would resolve these questions.ʺ  

12    Id. at 666; see also id. at 672‐78.  We therefore certified to the Court of Appeals two 

13    questions concerning the proper scope and application of these Dealer Act 

14    provisions.  Id. at 682. 


15                  The Court of Appeals accepted our certified questions and, on May 3, 2016, 

16    issued a response.2  Beck Chevrolet Co., Inc. v. Gen. Motors LLC, 27 N.Y.3d 379, 53 

                                                                  
         We also affirmed the district courtʹs dismissal of GMʹs counterclaim for rescission 
          1

      and the various evidentiary rulings challenged by the parties.  Beck I, 787 F.3d at 679‐81. 
       2 On October 7, 2016, the parties submitted supplemental letter briefs. 




                                                                     4 
       
                                                                                   Nos. 13‐4066, 13‐4310 
                                                                          Beck Chevrolet v. General Motors 

 1    N.E.3d 706, 33 N.Y.S.3d 829 (2016) (ʺBeck IIʺ), reargument denied, 27 N.Y.3d 1187, 

 2    59 N.E.3d 1208, 38 N.Y.S.3d 96 (2016).  Equipped with this guidance, we now 

 3    return to the remaining issues on appeal.   


 4               I.         Reasonableness of GMʹs Performance Standard 

 5                  Section 463(2)(gg) of the Dealer Act provides that ʺ[i]t shall be unlawful for 

 6    any franchisor, notwithstanding the terms of any franchise contract . . . [t]o use 

 7    an unreasonable, arbitrary or unfair sales or other performance standard in 

 8    determining a franchised motor vehicle dealerʹs compliance with a franchise 

 9    agreement.ʺ  N.Y. VEH. & TRAF. LAW § 463(2)(gg).  Beck alleged that the statewide 

10    average GM uses to determine expected sales performance for its dealers (the 

11    ʺRetail Sales Indexʺ or ʺRSIʺ) is ʺunreasonableʺ and ʺunfairʺ because it adjusts for 

12    certain local characteristics, but does not account for local variations in brand 

13    popularity.  The district court disagreed and, following a bench trial, ruled in 

14    GMʹs favor on Beckʹs claim for injunctive relief under this section.3  Beck 

15    appealed. 



                                                                  
         The district court also granted GMʹs motion for summary judgment on Beckʹs claim 
          3

      for damages under this section on the ground that Beck had not established damages in 
      connection with this claim.  Beck conceded that its section 463(2)(gg) claim ʺsound[s] in 
      injunction, not money damages.ʺ  Russell P. McCrory Decl. at ¶ 18, Beck Chevrolet Co., 
       
                                                                     5 
       
                                                                                                                                                      Nos. 13‐4066, 13‐4310 
                                                                                                                                             Beck Chevrolet v. General Motors 

 1                  Recognizing the competing policy considerations at issue and the absence 

 2    of existing guidance from the New York Court of Appeals, we certified the 

 3    following question for its determination: 

 4                  Is  a  performance  standard  that  requires  ʺaverageʺ  performance 
 5                  based  on  statewide  sales  data  in  order  for  an  automobile  dealer  to 
 6                  retain its dealership ʺunreasonable, arbitrary, or unfairʺ under New 
 7                  York  Vehicle  &  Traffic  Law  section  463(2)(gg)  because  it  does  not 
 8                  account for local variations beyond adjusting for the local popularity 
 9                  of general vehicle types? 

10    Beck I, 787 F.3d at 676; see also id. at 682. 

11                  At GMʹs request, the Court of Appeals reformulated the question to read: 

12                  Is a performance standard that uses ʺaverageʺ performance based on 
13                  statewide  sales  data  in  order  to  determine  an  automobile  dealerʹs 
14                  compliance  with  a  franchise  agreement  ʺunreasonable,  arbitrary  or 
15                  unfairʺ  under  New  York  Vehicle  and  Traffic  Law  §  463(2)(gg) 
16                  because it does not account for local variations beyond adjusting for 
17                  the local popularity of general vehicle types? 

18    Beck II, 27 N.Y.3d at 389, 53 N.E.3d at 712, 33 N.Y.S.3d at 835. 


19                  The Court of Appeals answered the question thus reformulated in the 

20    affirmative.  It reasoned that, ʺ[a]t a minimum, [section] 463(2)(gg) forbids the 

21    use of standards not based in fact or responsive to market forces because 

22    performance benchmarks that reflect a market different from the dealerʹs sales 

                                                                                                                                                                                                      
      Inc. v. Gen. Motors LLC, No. 11‐cv‐2856 (S.D.N.Y. Mar. 19, 2012), ECF No. 45.  We do not 
      understand it to challenge this ruling on appeal.   

                                                                                                    6 
       
                                                                                        Nos. 13‐4066, 13‐4310 
                                                                               Beck Chevrolet v. General Motors 

 1    area cannot be reasonable or fair.ʺ  Id. at 390–91, 53 N.E.3d at 713, 33 N.Y.S.3d at 

 2    836.  Therefore, it instructed, ʺ[t]o comply with the Dealer Act, if a franchisor 

 3    intends to measure a dealerʹs performance based on a comparison to statewide 

 4    data for other dealers, then the comparison data must take into account the 

 5    market‐based challenges that affect dealer success.ʺ  Id. at 392, 53 N.E.3d at 714, 

 6    33 N.Y.S.3d at 837. 

 7                  Applying these principles to the facts of this case, the Court of Appeals 

 8    concluded that GMʹs RSI is unlawful: 

 9                  [O]nce GM determined that statewide raw data must be adjusted to 
10                  account  for  customer  preference  as  a  measure  of  dealer  sales 
11                  performance,  GMʹs  exclusion  of  local  brand  popularity  or  import 
12                  bias  rendered  the  standard  unreasonable  and  unfair  because  these 
13                  preference factors constitute market challenges that impact a dealerʹs 
14                  sales  performance  differently  across  the  state.    It  is  unlawful  under 
15                  section  463(2)(gg)  to  measure  a  dealerʹs  sales  performance  by  a 
16                  standard that fails to consider the desirability of the Chevrolet brand 
17                  itself as a measure of a dealerʹs effort and sales ability. 

18    Id. at 391, 53 N.E.3d at 714, 33 N.Y.S.3d at 837. 

19                  In light of this ruling, the district courtʹs judgment in favor of GM on 

20    Beckʹs section 463(2)(gg) claim must be reversed.4  We therefore reverse the 

                                                                  
         GM argues that the Court of Appealsʹs decision is ʺnot dispositiveʺ of this issue 
          4

      because the Court of Appeals concluded only that it would be unlawful for GM to 
      determine a dealerʹs compliance with its sales performance obligations based solely on 
      the RSI, whereas the district court found that GM considers the RSI as well as ʺother 
       
                                                                     7 
       
                                                                                                                                                     Nos. 13‐4066, 13‐4310 
                                                                                                                                            Beck Chevrolet v. General Motors 

1    district courtʹs judgment and remand with a direction to enter judgment for Beck 

2    on this claim and to order injunctive relief consistent with the New York Court of 

3    Appealsʹs answer to our certified question.  We leave it to the district court, in its 

4    discretion, to determine whether this decision justifies reconsideration of its 

5    denial of Beckʹs fees application. 


6             II.          Modification of the Franchise Agreement 


7                   Beck also appeals from the district courtʹs grant of summary judgment for 

8    GM on Beckʹs claim that changes to its Area of Geographic Sales and Service 

9    Advantage (ʺAGSSAʺ) constituted an ʺunfairʺ ʺmodificationʺ of its franchise 


                                                                                                                                                                                                     
     relevant factors.ʺ  Def. Supp. Letter Br. at 1‐2, Beck Chevrolet Co., Inc. v. Gen. Motors LLC, 
     No. 13‐4066 (2d Cir. Oct. 7, 2016), ECF No. 159.  But the Court of Appeals anticipated 
     and rejected this argument by reformulating, and broadening, the question this Court 
     certified to it.  See Beck II, 27 N.Y.3d at 388‐89, 53 N.E.3d at 712, 33 N.Y.S.3d at 835 
     (noting that ʺthe first certified question [was] predicated on the incorrect presumption 
     that GM terminates all dealers who have a below‐average sales performance, when, in 
     fact, GM bases termination on the RSI and other relevant factorsʺ).  Accordingly, the 
     Court of Appeals determined that it is unlawful not only to terminate a dealer on the 
     basis of a below‐average RSI, but also to ʺuseʺ that standard—alone or in connection 
     with other metrics—to assess an automobile dealerʹs compliance with its franchise 
     agreement.  Id. at 389, 391, 53 N.E.3d at 712, 714, 33 N.Y.S.3d at 835, 837.   
      GM also argues that the district courtʹs factual findings show that GMʹs use of the RSI 
     was fair and reasonable ʺin this case.ʺ  Def. Supp. Letter Br. at 6, Beck Chevrolet Co., Inc. v. 
     Gen. Motors LLC, No. 13‐4066 (2d Cir. Oct. 7, 2016), ECF No. 159 (emphasis in original).  
     But the Court of Appeals eschewed such an ʺas‐appliedʺ analysis, concluding that the 
     RSI is ʺfacially unreasonable, arbitrary or unfair without reference to facts particular to 
     any individual dealer.ʺ  Beck II, 27 N.Y.3d at 389, 53 N.E.3d at 712, 33 N.Y.S.3d at 835. 

                                                                                                   8 
      
                                                                                    Nos. 13‐4066, 13‐4310 
                                                                           Beck Chevrolet v. General Motors 

 1    agreement, in violation of Dealer Act section 463(2)(ff).  That section provides 

 2    that it is 

 3            unlawful  for  any  franchisor,  notwithstanding  the  terms  of  any 
 4            franchise  contract  .  .  .  [t]o  modify  the  franchise  of  any  franchised 
 5            motor vehicle dealer unless the franchisor notifies the . . . dealer, in 
 6            writing,  .  .  .  at  least  ninety  days  before  the  effective  date  thereof, 
 7            stating the specific grounds for such modification. 

 8    N.Y. VEH. & TRAF. LAW § 463(2)(ff)(1).  It defines ʺmodificationʺ as ʺany change or 

 9    replacement of any franchise if such change or replacement may substantially 

10    and adversely affect the new motor vehicle dealerʹs rights, obligations, 

11    investment or return on investment.ʺ  Id. § 463(2)(ff)(2).    


12            The Dealer Act permits a franchisee, upon receiving notice of an intended 

13    modification, to challenge the modification as ʺunfair,ʺ thereby shifting to the 

14    franchisor ʺthe burden of proving that such modification is fair and not 

15    prohibited.ʺ  Id. § 463(2)(ff)(3).  ʺA modification is deemed unfair if it is not 

16    undertaken in good faith; is not undertaken for good cause; or would adversely 

17    and substantially alter the rights, obligations, investment or return on investment 

18    of the franchised motor vehicle dealer under an existing franchise agreement.ʺ  

19    Id.  




                                                      9 
       
                                                                              Nos. 13‐4066, 13‐4310 
                                                                     Beck Chevrolet v. General Motors 

 1           The district court concluded that GMʹs revision of Beckʹs AGSSA did not 

 2    constitute a ʺmodificationʺ of the franchise agreement because that agreement 

 3    expressly reserved to GM the power to make such a revision.  It denied Beckʹs 

 4    claim for injunctive relief under section 463(2)(ff) on that basis.  On review, we 

 5    voiced skepticism as to whether the Dealer Act permits franchisors to thus 

 6    circumvent the Actʹs protections by retaining unilateral discretion to revise 

 7    specified elements of the franchise agreement.  See Beck I, 787 F.3d at 677.  Noting 

 8    the absence of any state appellate court decisions indicating how the New York 

 9    Court of Appeals would rule on this issue, we certified the following question for 

10    its determination: 

11           Does  a  change  to  a  franchiseeʹs  Area  of  Primary  Responsibility  or 
12           AGSSA constitute a prohibited ʺmodificationʺ to the franchise under 
13           section  463(2)(ff),  even  though  the  standard  terms  of  the  Dealer 
14           Agreement reserve the franchisorʹs right to alter the Area of Primary 
15           Responsibility or AGSSA in its sole discretion?  

16    Id. at 677‐78; see also id. at 682. 

17           The Court of Appeals responded that a change in the AGSSA constitutes a 

18    ʺmodification . . . to the franchiseʺ within the meaning of section 463(2)(ff) 

19    because it ʺhas the potential to significantly impact the franchise agreement.ʺ  

20    Beck II, 27 N.Y.3d at 395‐96, 53 N.E.3d at 716‐17, 33 N.Y.S.3d at 839‐40.  The Court 

21    of Appeals explained that ʺa franchisor may not insulate itself from the 

                                                 10 
       
                                                                              Nos. 13‐4066, 13‐4310 
                                                                     Beck Chevrolet v. General Motors 

 1    requirements and proscriptions of section 463(2)(ff) by contractually reserving in 

 2    the [franchise agreement] the power to revise an AGSSA, as GM did in this case.ʺ  

 3    Id. at 396, 53 N.E.3d at 717, 33 N.Y.S.3d at 840.  ʺTo the extent section 463(2) 

 4    makes unlawful certain franchisor abuses, ʹnotwithstanding the terms of any 

 5    franchise contract,ʹ [it] abrogates contract principles which traditionally bind the 

 6    parties to their agreements.ʺ  Id. at 395, 53 N.E.3d at 716‐17, 33 N.Y.S.3d at 839‐40.  

 7    ʺOtherwise,ʺ the Court of Appeals reasoned, ʺa franchisor with superior 

 8    bargaining power could easily circumvent the purpose of the Dealer Act by 

 9    reserving the right to change franchise terms at will, even where a change results 

10    in significant adverse [e]ffects on the dealer.ʺ  Id. at 396, 53 N.E.3d at 717, 33 

11    N.Y.S.3d at 840. 


12          That does not end the inquiry, however, because, as the Court of Appeals 

13    emphasized, section 463(2)(ff) prohibits only those modifications that ʺʹmay 

14    substantially and adversely affect the new motor vehicle dealerʹs rights, 

15    obligations, investment or return on investment.ʹʺ  Id. (quoting N.Y. VEH. & TRAF. 

16    LAW § 463(2)(ff)(2)).  Moreover, to be unlawful under the Dealer Act, a 

17    modification ʺmust be deemed unfair, meaning ʹit is not undertaken in good 

18    faith; is not undertaken for good cause; or would adversely and substantially 


                                                 11 
       
                                                                               Nos. 13‐4066, 13‐4310 
                                                                      Beck Chevrolet v. General Motors 

 1    alter the rights, obligations, investment or return on investment of the franchised 

 2    motor vehicle dealer under an existing franchise agreement.ʹʺ  Id. (quoting N.Y. 

 3    VEH. & TRAF. LAW § 463(2)(ff)(3)).  Therefore, the Court of Appeals concluded, ʺa 

 4    revision of the AGSSA is not perforce violative of section 463(2)(ff).  Rather, such 

 5    change must be assessed on a case‐by‐case basis, upon consideration of the 

 6    impact of the revision on a dealerʹs position.ʺ  Id. at 397, 53 N.E.3d at 717, 33 

 7    N.Y.S.3d at 840 (emphasis added). 


 8          GM acknowledges that the Court of Appealsʹs answer to our certified 

 9    question undermines the legal basis for the district courtʹs dismissal of Beckʹs 

10    section 463(2)(ff) claim.  See Def.ʹs Supp. Letter Br. at 7 n.3, Beck Chevrolet Co., Inc. 

11    v. Gen. Motors LLC, No. 13‐4066 (2d Cir. Oct. 7, 2016), ECF No. 159.  GM argues 

12    that we should nonetheless affirm the entry of summary judgment in its favor 

13    because ʺBeck failed to offer any evidence suggesting that GMʹs [revision of its 

14    AGSSA] . . . was undertaken in bad faith or without good cause, or would 

15    substantially and adversely affect[] Beckʹs interests.ʺ  Id. at 7.  But because the 

16    district court concluded that GMʹs revision of the AGSSA was not a franchise 

17    ʺmodificationʺ within the meaning of the Dealer Act, it did not determine 

18    whether that modification was ʺunfairʺ and thus prohibited by the statute.  We 


                                                 12 
       
                                                                             Nos. 13‐4066, 13‐4310 
                                                                    Beck Chevrolet v. General Motors 

 1    therefore vacate the district courtʹs judgment and remand for it to resolve this 

 2    issue in the first instance, consistent with the legal principles set forth in the New 

 3    York Court of Appealsʹs answer to our second certified question.  See Prats v. Port 

 4    Auth. of N.Y. & N.J., 350 F.3d 58, 59 (2d Cir. 2003) (ʺAs a general rule, ʹa federal 

 5    appellate court does not consider an issue not passed uponʹ by the district court.ʺ 

 6    (quoting SEC v. Monarch Funding Corp., 192 F.3d 295, 308 (2d Cir. 1999))). 


 7          We express no view on how the district court should resolve this matter.  

 8    We merely conclude that, in light of the New York Court of Appealsʹs answer to 

 9    our certified question, the district courtʹs judgment can no longer stand.  Should 

10    this matter come before this Court again, the Court will review the district courtʹs 

11    decision under the ordinarily applicable standards of deference. 


12                                       CONCLUSION 


13          For the foregoing reasons, we REVERSE the district courtʹs judgment in 

14    favor of GM on Beckʹs section 463(2)(gg) claim, VACATE the district courtʹs 

15    judgment in favor of GM on Beckʹs section 463(2)(ff) claim, and REMAND to that 

16    court for further proceedings and the entry of judgment consistent with this 

17    opinion and the New York Court of Appealsʹs answers to our certified questions.  




                                                13